Pope, Judge.
Appellants James Barnett and Willie Griffin were convicted of aggravated sodomy and were sentenced ten years each to serve. They subsequently brought this appeal.
Appellants’ counsel has now filed a motion in this court requesting permission to withdraw and, in accordance with Anders v. California, 386 U. S. 738 (87 SC1396, 18 LE2d 493) (1967), and Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), filed a brief raising points of law which might arguably support the appeal. Pursuant to the rulings in Anders and Bethay, we conducted an extensive examination of the record and transcript filed in this case in order to determine if the appeal is, in fact, frivolous. On the basis of that review, we have granted counsel’s motion to withdraw and find that the requirements of Anders and Bethay have been met, that no reversible error appears in the record and that any rational trier of fact could have found from the evidence presented at trial that the appellants were guilty of the crime charged beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Quillian, P. J., and Sognier, J., concur.